O’Neall, J.,
delivered the opinion of the Court.
In these cases, as upon the circuit, I still think that the removal of the administrator from the State, does not of itself justify the Ordinary in revoking his letters of administration. But in this case, the Ordinary had granted administration anew to another. This seems to be equivalent to a judgment of revocation; and as the administrator M’Bryde is not contesting this grant of administration, we must, I think now, regard it as a revocation. In Grimke’s Law of Executors, 197, *337it is said that “ an administration may be repealed without any sentence of revocation, to be given in any spiritual court or otherwise, as by granting a new administration.” This is a direct authority on the very point, and to it, after mature deliberation, I most cheerfully yield my circuit opinion.
The motion to reverse the decision below is granted, and the cases are remanded to the Circuit Court, to be further heard and adjudged on the appeal from the Ordinary.